—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Schechter, J.), dated October 29, 1996, which upon a fact-finding order of the same court, dated September 24, 1996, made after a fact-finding hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of robbery in the third degree, adjudged him to be a juvenile delinquent, and placed him in the Division for Youth for a period up to one year. The appeal brings up for review the fact-finding order dated September 24, 1996.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The appellant’s contention that he was deprived of his right *491to a speedy trial when the court granted the presenting agency an adjournment to secure the presence of the complainant is without merit. The presenting agency established the existence of “good cause”, where the juvenile complainant did not appear that day because of his mistaken belief that he would lose his job if he missed work in order to testify (see, Matter of James T., 220 AD2d 352; Matter of Leonard G., 209 AD2d 263; Matter of Bryant J., 195 AD2d 463). Since there was no prejudice to the appellant, the adjournment was proper. Thompson, J. P., Pizzuto, Santucci and Joy, JJ., concur.